                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-CR-80082-RAR

UNITED STATES OF AMERICA,

vs.

DAREN BERNARD RAZZ, III,

      Defendant.
______________________________/

            ORDER ADOPTING REPORT AND RECOMMENDATION AND
            DENYING DEFENDANT’S MOTION TO DISMISS INDICTMENT

       THIS CAUSE comes before the Court upon Magistrate Judge Bruce E. Reinhart’s Report

and Recommendation on Defendant’s Motion to Dismiss Indictment, filed on June 17, 2021 [ECF

No. 64] (“Report”). The Court has reviewed the Report, Defendant’s Objections [ECF No. 67],

the Government’s Response [ECF No. 71], and is otherwise fully advised in the premises.

       A district court reviewing a magistrate judge’s report and recommendation “shall make a

de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Macort v. Prem,

Inc., 208 F. App’x 781, 783-84 (11th Cir. 2006). The district court “may accept, reject or modify,

in whole or in part, the findings of the recommendations made by the magistrate judge.” Id.; see

also FED. R. CRIM. P. 59(b)(3); Thomas v. Arn, 474 U.S. 140, 149-50 (1985). “[I]n determining

whether to accept, reject, or modify the magistrate’s report and recommendations, the district court

has the duty to conduct a careful and complete review.” Williams v. Wainwright, 681 F.2d 732,

732 (11th Cir. 1982) (quoting Nettles v. Wainwright, 677 F.2d 404, 408 (5th Cir. 1982)). Legal

conclusions are subject to de novo review, even if no party specifically objects. See U.S. v. Keel,

164 F. App’x 958, 961 (11th Cir. 2006); U.S. v. Warren, 687 F.2d 347, 348 (11th Cir. 1982).
       Mindful of the standard of review, and having carefully reviewed the record, as well as

specifically conducted a de novo review of the issues raised by Defendant’s Objections, it is hereby

       ORDERED AND ADJUDGED that Magistrate Judge Bruce E. Reinhart’s Report and

Recommendation on Defendant’s Motion to Dismiss Indictment [ECF No. 64] is AFFIRMED

AND ADOPTED. Accordingly, Defendant’s First Motion to Dismiss Counts 13 and 16 Charging

18 U.S.C. § 924(c) Where the Predicate Violent Felony is Attempted Hobbs Act Robbery [ECF

No. 61] is DENIED.



       DONE AND ORDERED in Fort Lauderdale, Florida, this 30th day of June, 2021.




                                                       _________________________________
                                                       RODOLFO A. RUIZ II
                                                       UNITED STATES DISTRICT JUDGE
cc:    counsel of record




                                            Page 2 of 2
